Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.
Claims 2, 5, 15 and 16 are pending. Claims 15 and 16 are withdrawn.  Claims 2 and 5 are under consideration. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 5/3/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims
Claim 2, line 19, should read, “…to hair, mechanically straightening the hair…”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Baker et al. (US 2009/0285768).  
Baker et al. teach crosslinking compositions and methods for treating hair (e.g. abstract; paragraph 0074).  The compositions comprise an active material having functional groups capable of covalent attachment to a substrate in the presence of an acid or a base, a photocatalyst capable of generating an acid or a base upon exposure to light, and a vehicle (e.g. abstract).  Baker et al. teach that the photocatalyst may be 8-hydroxyquiloline (e.g. paragraph 0089, 0098; Examples; Claims 8, 11 and 20).  Baker et al. further teach that the crosslinking composition has not been exposed to electromagnetic radiation having a wavelength of about 750 nm or less for about 10 min or more before application to the hair (e.g. abstract; paragraph 0069, 0070, Examples).  Baker et al. teach a method of treating fibers comprising applying the crosslinking composition to keratin fibers and exposing the composition to electromagnetic radiation having a 
Baker et al. do not teach that the composition comprises a hydrophobically modified alkali acrylic polymer emulsion (HASE), or that the active agent consists of oxoethanoic acid and 2,2-dihydroxyethanoic acid.  Baker et al. also do not teach a step of mechanically shaping the keratin fibers with a hair straightening appliance at a temperature of from about 80°C to about 150°C.  It would not have been obvious to one of ordinary skill in the art to have included the claimed active and polymers in the claimed concentrations in a method for straightening hair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2 and 5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619